Citation Nr: 1510704	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  09-31 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for an adjustment disorder with mixed anxiety and depressed mood. 

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease (DDD) with arthritic changes at L4-5. 

3.  Entitlement to a total disability based upon individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1974 to October 1976, and in the Army from June 1978 to September 1983, and from June 1987 to March 1989. 

This case comes before the Board of Veterans' Appeals (the Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, continued a 10 percent disability rating for DDD with arthritic changes at L4-5, and increased a 10 percent rating to 30 percent for an adjustment disorder with mixed anxiety and depressed mood, effective June 5, 2007 (date of receipt of claim).  Prior to the November 2007 rating decision the service-connected psychiatric disorder was classified as non-psychotic organic brain syndrome due to brain trauma.  The Veteran did not appeal a grant of service connection for radiculopathy of the left lower extremity which was assigned an initial 10 percent rating.  

A July 2009 rating decision noted that the 10 percent for non-psychotic organic brain syndrome due to brain trauma had been in effect for more than 20 years and was protected.  Thus, the November 2007 rating decision's grant of 30 percent for adjustment disorder with mixed anxiety and depressed mood, as if to replace that historical 10 percent rating was clear and unmistakable error (CUE) and, to correct such error the 30 percent rating was established as a separate disability rating for the service-connected adjustment disorder.  

In June 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned, and a copy of that transcript has been associated with the claims folder.  

In 2011 the Board remanded the claim for a TDIU rating for the issuance of a statement of the case (SOC) because in June 2011 the Veteran filed a notice of disagreement (NOD) with the September 2010 rating decision's denial of a TDIU.  That SOC was issued in January 2013, which also addressed a denial of DEA under 38 U.S.C. Chapter 35, and the appeal was perfected by filing a substantive appeal (VA Form 9) in March 2013.  

In addition to the paper claims file, there are paperless, electronic claims files, 
Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal, except the January 2015 Post-Remand Brief by the Veteran's service representative, and VA treatment (CAPRI) records in Virtual VA.  

In December 2011 the Board noted that in June 2011 the Veteran raised a claim of clear and unmistakable error (CUE) in a February 2008 rating decision which granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence effective November 1, 2007, and assigned a 20 percent disability evaluation effective January 1, 2008.  However, that issue had not been adjudicated and, so, it was then referred to the RO.  However, the Board notes that by letter dated in August 2011 the Veteran was informed that he had to provide further specifics as to his pleading of CUE and that because he had not yet done so, no further action would be taken.  In this regard, it does not appear that the Veteran had provided any further specifics (as outlined in the August 2011 RO letter) and so this matter of CUE has still not been adjudicated.  Nevertheless, apparently in response to the RO's letter, the Veteran's representative submitted VA Form 21-4138, Statement in Support of Claim, later in August 2011 in which it was stated that "[i]f VA is not going to consider the veterans CUE, then we request extension in the veterans convalescence [sic] per the evidence that was already submitted but not considered previously .. other wise consider this a NOD."  

From the foregoing, it appears that the Veteran and his representative have attempted to submit some type of "conditional" NOD.  However, law and regulations do not provide for this.  Accordingly, this matter is drawn to the attention of the RO for clarification and consideration.  38 C.F.R. § 19.9(b) (2014).

At the travel Board hearing the Veteran's service representative stated that service connection was in effect for "radiculopathy" of each lower extremity (which would stem from the service-connected low back disorder) with each rated 10 percent disabling, and because of this the claim for peripheral "neuropathy" of the right lower extremity (from service-connected organic brain syndrome due to traumatic brain injury) was withdrawn.  

However, the rating decision appealed in November 2007 denied service connection for peripheral "neuropathy" in each lower extremity, as not due to service-connected organic brain syndrome due to traumatic brain injury.  The Veteran has been service-connected for radiculopathy of the left lower extremity, as due to the service-connected DDD with arthritic change at L4-5, which is rated 10 percent disabling.  However, he is not service-connected for radiculopathy of the right lower extremity, as due to service-connected low back disability, and in fact the RO has never adjudicated this issue.  This matter will be further addressed in the REMAND portion of this decision.  

The issues of an evaluation in excess of 20 percent for DDD with arthritic changes at L4-5, a TDIU rating, and DEA under 38 U.S.C. Chapter 35 are addressed in the REMAND portion of the decision below and are REMANDED.


FINDINGS OF FACT

The Veteran's psychiatric disorder is manifested by impairment of his mood which is characteristically depressed or anxious, and at times both; sleep disturbance, being somewhat socially withdrawn, no more than mild impairment of his ability to concentrate and in his memory.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for an adjustment disorder with mixed anxiety and depressed mood are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9440 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  Here, the Veteran was provided with notice of how to substantiate his increased rating claim by RO letter in July 2007.  Likewise, he was provided notice by letter in August 2009 as to how to substantiate his TDIU claim.  

Duty to Assist

In the December 2011 Board remand it was indicated that there potentially were outstanding records of VA treatment for psychiatric and low back disabilities and that during the June 2011 hearing the Veteran discussed treatment from private health care providers.  On remand attempts were to be made to obtain outstanding VA records and to verify that all relevant treatment records had been obtained.  Correspondence on file show that the Veteran was so contacted and that all available evidence has been obtained.  

Also, the 2011 remand was for the purpose of providing the Veteran up-to-date VA rating examinations.  In the January 2015 Informal Hearing Presentation it was stated that the Veteran had been given VA rating examinations for the service-connected disorders at issue in 2012 and as to the TDIU claim.  It was contended that these examinations were "stale" and that remand for up-to-date VA examinations was needed.  The Board disagrees.  The Veteran has been afforded VA rating examinations as to his psychiatric disorder in October 2007, June 2009, and September 2012 which provide a comprehensive background and understanding of this disability for rating purposes.  The Board may thus assume the adequacy of VA examinations unless challenged.  Here, the adequacy of the examinations and medical findings are not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the questioning and testimony at the hearing focused on the elements for claim substantiation.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Such is the case here.  Also, there is no allegation that there was any deficiency s to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  While a veteran's entire history is reviewed when making disability evaluations, in increased rating claims, it is the present level of disability that is of primary concern.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991); and Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran is competent to testify on factual matters of which he has first-hand knowledge, such as symptoms of pain, and is competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Adjustment Disorder With Mixed Anxiety and Depressed Mood Rated 30 Percent

The Veteran has been assigned a 30 percent rating for chronic adjustment disorder under Diagnostic Code 9440.  However, the actual criteria for evaluating psychiatric disorders, other than eating disorders, are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.  

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

In evaluating a mental disorder, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation shall be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Moreover, while consideration is given to the extent of social impairment, an evaluation shall not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112 (Fed.Cir. 2013).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected psychiatric disorder.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Background

VA treatment (CAPRI) records dated August 2007, and entered into Virtual VA on September 24, 2012, show that the Veteran complained of being a little depressed but sleeping well.  He had never been hospitalized for psychiatric purposes.  He was now married, for the third time in 1994, and lived with his wife.  He was last employed in May 2007 as a salesman, selling boats and all-terrain vehicles but had stopped working due to back pain and dizzy spells.  His hobbies were fishing, hunting, motorcycle riding, puzzles, and crossword puzzles.  He denied a history of suicide attempts.  On mental status evaluation his appearance was appropriate.  His speech was of normal rate and rhythm.  He was cooperative and calm.  His mood was euthymic and his affect was congruent therewith.  His thought processes were logical, coherent, and goal directed.  Thought content was appropriate.  He denied homicidal ideation.  He was fully oriented.  His memory was intact, and he could remember three words after 5 minutes.  As to concentration he spelled the word "world" backwards.  His abstraction ability was adequate.  The diagnosis was an adjustment disorder with mixed emotions.  A score of Global Assessment of Functioning (GAF) was not provided.  

On VA psychiatric examination in October 2007 the Veteran's claim file and medical records were reviewed.  The Veteran reported that he worried about his finances because he was told he should not work or drive due to having seizures.  He had intermittent nightmares, back pain, and headaches.  He complained of memory problems, e.g., forgetting names, and of feeling useless, being on edge, and having difficulty relaxing.  

On mental status examination the Veteran was casually dressed and his psychomotor activity was unremarkable.  His speech was spontaneous and he was cooperative.  His affect was appropriate but his mood was anxious.  His attention was intact and he could do serial 7's.  He could spell the word "world" backwards and forwards.  He was fully oriented and his thought processes and content were unremarkable.  He had no delusions or hallucinations.  His insight and judgment were intact.  He reported having sleep impairment on some, but not all, nights.  He interpreted proverbs appropriately and had no obsessive or ritualistic behavior.  He had no panic attacks or suicidal or homicidal thoughts.  His impulse control was good and had not had episodes of violence.  He was able to maintain minimum personal hygiene.  He had no problems with the activities of daily living.  His immediate memory was normal but there was mild impairment of recent and remote memory.  He could recall 2 out of 3 items after several minutes.  He reported memory problems with respect to recalling names and for directions.  He was not currently employed, and had been unemployed for 4 months due to back pain and dizzy spells.  

The examiner observed that the Veteran was currently reacting to situational stress which contributed to anxiety and depressed mood.  His GAF score was 60.  He did not have total occupational and social impairment due to his mental disorder.  It was noted that his reported memory dysfunction might cause some unreliability in a work setting.  His concern about his memory problems was more intense than the severity shown on the examination.  The extent to which his anxiety and depressed mood, and other factors such as medication side-effects, interfered with his memory retrieval was unclear.  

On VA psychiatric examination in June 2009 the Veteran's claim file and VA medical records were reviewed.  He complained of depression and poor concentration.  On mental status examination he was appropriately dressed.  His speech was unremarkable, spontaneous, and coherent.  He was cooperative.  His affect was normal and his mood was good.  His attention was intact and he was fully oriented.  His thought processes and content were unremarkable.  He had no delusions or hallucinations.  He had some sleep impairment.  There was no inappropriate behavior, panic attacks or homicidal or suicidal thoughts.  He did not interpret proverbs appropriately due to incomplete understanding.  He had no obsessive or ritualistic behavior.  His impulse control was fair and he had not had episodes of violence.  He had normal immediate and remote memory but mildly impaired recent memory.  He could recall 2 of 3 items after a few minutes, with one prompting.  He was not employed, and had retired in September 2007.  His GAF score was 65.  

At the travel Board hearing the Veteran testified that he took Valium which he thought was for his seizures.  Page 7.  His testimony appears to suggest that that while his past reports to VA were recorded as having dizzy spells, these were actually seizures.  Page 13.  He had frustration due to his back disorder which led to anger.  Page 13.  

Entered into Virtual VA on September 24, 2012, are VA CAPRI record which include an August 2010 report of a psychiatric evaluation.  The Veteran complained of anger, frustration and anxiety over finances.  He had occasional nightmares, and avoided others.  Concentration and appetite were good.  He had a depressed mood several days of the week.  

On mental status evaluation the Veteran was dressed appropriately.  He stood up throughout much of the interview due to pain when sitting too long.  His grooming and personal hygiene were good. He was fully oriented.  His memory appeared intact for current, recent, and remote events. His speech was fluent, and of normal rate, rhythm, tone, and volume. He was cooperative.  His mood was dysphoric, and agitated.  His affect as congruent, but irritable. His thought processes were relevant, logical, linear, and goal-oriented.  There were no psychotic thought processes, loosened associations, flight of ideas, tangential or circumstantial thinking.  There was no evidence of delusions or hopelessness, and no evidence of obsessions or compulsions, or hallucinations or suicidal or homicidal ideation, intent, or plans.  His abstraction ability was adequate.  His GAF score was 50. 

Entered into Virtual VA on September 24, 2012, are VA CAPRI record which include an August 16, 2012, report of a psychiatric evaluation.  The Veteran reported that the last 2 or 3 months had been difficult because after his house damaged by hail and his home owners insurance won't cover it, he had sought the help of an attorney.  This situation had wiped out all his savings and he, and his wife, were financially stressed.  He reported having anger, frustration and anxiety over his finances.  He had occasional nightmares, and avoided others. His concentration and appetite were good.  He had a depressed mood several days of the week. He wish to continue taking Valium, as needed.  There had been no significant dosage escalation.  His last job was 5 years ago as sales manager.  He lived with his wife of 13 years and described their relationship as satisfactory.  

On mental status examination the Veteran was dressed appropriately in casual clothes.  He stood up throughout much of the interview because sitting for too long caused pain.  Grooming and personal hygiene, as well as eye contact, were good.  He was fully oriented.  His memory was intact for current, recent, and remote events.  His speech was fluent, and normal in rate, rhythm, tone, and volume.  He was cooperative.  His mood was both dysphoric and agitated.  His affect was responsive and congruent, but irritable.  His thought processes were relevant, logical, linear, and goal-oriented.  There was no psychotic thought process, and no loosened associations, flight of ideas, tangential or circumstantial thinking.  As to thought content, there was no evidence of delusions or hopelessness, or of obsessions or compulsions.  As to perceptions, there were no distortions or hallucinations. There was no suicidal or homicidal ideation, intent, or plan.  As to concentration, he was able to follow the course of the interview.  His abstraction ability was adequate.  He had insight and, as to judgment, he was able to make informed decisions, and able to understand his treatment plan but he had questionable routine decision-making ability.  He had a stable marital relationship, and a previous good work history.  His GAF score was 50.  

On VA psychiatric examination in September 2012 the Veteran's claim file was reviewed.  It was reported that best summary of the Veteran's level of impairment was occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled with medication.  The Veteran reported that although he was married he avoided socializing as much as possible.  He had been unemployed since September 2007 when he had been a salesman, selling boats and all-terrain vehicles.  He had retired due to back pain and dizziness.  He had also been a federal agent and correctional officer.  VA treatment records were reviewed and it was noted that on September 11, 2012, he again reported having anger and frustration over a delay in processing his claim for damage to his house.  At that time he had stated that Valium alleviated his nightmares, and he fought having a low mood by trying to stay positive.  At that time he also reported having some sleep impairment and difficulty concentrating.  

Currently, the Veteran had a depressed mood, anxiety, and chronic sleep impairment.  He was capable of managing his financial affairs.  It was noted that on a "Mini-Mental" status examination he had scored "20/30" which was not suggestive of cognitive impairment.  His adjustment disorder with mixed anxiety and depressed mood might contribute to some decline in efficiency in a work-related setting due to decreased concentration and sleep impairment.  His irritability might cause some social avoidance.  His level of anxiety was escalated due to his recent financial stressors.  His adjustment disorder with mixed anxiety and depressed mood would not preclude him from securing or following a substantially gainful occupation.  

On examination for evaluation of traumatic brain injury (TBI) in September 2012 the Veteran's claim file and electronic VA treatment records were reviewed.  He reported that he did not have headaches any longer but he reported that since 2007 he had had seizures which were now controlled with medications.  As to assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI he had no complaints of impairment of memory, attention, concentration, or executive functions.  His judgment was normal.  His social interaction was routinely appropriate.  He was always fully oriented.  His motor activity was normal. His visual and spatial orientation was normal.  However, he had subjective symptoms that did not interfere with work; instrumental activities of daily living; or family or other close relationships.  There were no neurobehavioral effects.  He was able to communicate by spoken and written language and to comprehend spoken and written language.  His consciousness was normal.  The diagnosis was that the Veteran's TBI had resolved, with no evidence of neurologic residuals.  

Analysis

The evidence shows that the Veteran's mood is characteristically depressed or anxious, and at times both.  He complains of sleep disturbance, particularly in the form of nightmares.  He is somewhat socially withdrawn and there is also some evidence of impairment of his ability to concentrate and in his memory.  However, the 2007 VA examiner observed that the difficulty with his memory was not as great as his concern relative to memory impairment and more recent VA psychiatric examinations have not confirmed that he has any significant memory impairment.  

Overall, the Veteran has consistently been fully oriented and has no hallucinations or delusions and there is no evidence of homicidal or suicidal ideation, intent or plans.  His impulse control, speech, judgment and insight have been essentially intact.  He has recently been under financial stress but he is shown to be coping with such stress appropriately.  

Throughout the appeal period the Veteran's GAF scores have ranged from 50 to 65.  The most recent GAF scores have been 50.  However, as noted, this contemplates such symptoms as suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning, e.g., no friends, and unable to keep a job.  From the record, it is clear that the Veteran has not had any suicidal ideation, intent or plans at any time during the appeal period.  Similarly, he has not had any obsessional rituals, much less any severe obsessional rituals.  Also, while he is somewhat isolated, the evidence does not establish that he has no friends.  The evidence also does not show that his service-connected psychiatric disorder has significantly interfered with being able to keep a job inasmuch as he has reported that he quit or retired from his last job due to his service-connected back disorder.  

Overall, the Veteran's clinical picture represents no more than moderate impairment of functioning.  Despite the appellant's symptoms as enumerated above, the preponderance of the evidence is against finding that the Veteran as a flattened affect, impaired speech or impairment of abstract thinking ability.  Further, any impairment of his memory is not so great as to equate with his having retention on only highly learned material or forgetting to complete tasks.  Even though the Veteran is somewhat socially isolated, the preponderance of the evidence is against finding that he has difficulty in establishing and maintaining effective work and social relationships, especially in light of long history of employment and his relationships with his wife.  Moreover, there is no evidence of obsessional rituals that interfere with routine activities, spatial disorientation, intermittently illogical speech or near continuous panic. 

While the Board's inquiry is not limited to the criteria found in the VA rating schedule, the evidence does not reveal any other aspects of the Veteran's service-connected psychiatric disorder that would support a finding that the criteria for a 50 percent rating were more nearly approximated during the appeal period.  

Collectively, these symptoms suggest occupational and social impairment with reduced reliability and productivity, the level of impairment consistent with the current 30 percent rating which is assigned.  

ExtraSchedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Addressing the adequacy of the scheduler rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disability(ies) with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected psychiatric disorder encompasses all of his complaints, signs, and symptoms.  He has not related having any signs or symptoms which are not encompassed in the formula for evaluating service-connected psychiatric disorders.  The symptoms presented by the Veteran's psychiatric disorder - various symptoms described above of social and industrial impairment - are fully contemplated by the rating schedule.  There is no evidence his disability picture was exceptional when compared to other veterans with the same or similar disability.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected psychiatric disorder, the evidence shows no distinct periods of time during the appeal period when the disorder varied to such an extent that a rating greater than currently assigned would be warranted.  Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Therefore, even when considering the service-connected psychiatric disorder and the service-connected spinal disorder individually, as well as the collective and cumulative impact of both these disabilities and even all of his additional service-connected disabilities together, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against a rating in excess of that currently assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An evaluation in excess of 30 percent for an adjustment disorder with mixed anxiety and depressed mood is denied. 


REMAND

At the travel Board hearing the Veteran's service representative stated that service connection was in effect for "radiculopathy" of each lower extremity (which would stem from the service-connected low back disorder) with each rated 10 percent disabling, and because of this the claim for peripheral "neuropathy" of the right lower extremity (from service-connected organic brain syndrome due to traumatic brain injury) was withdrawn.  

However, the rating decision appealed in November 2007 denied service connection for peripheral "neuropathy" in each lower extremity, as not due to service-connected organic brain syndrome due to traumatic brain injury.  The Veteran has been service-connected for radiculopathy of the left lower extremity, as due to the service-connected DDD with arthritic change at L4-5, which is rated 10 percent disabling.  However, he is not service-connected for radiculopathy of the right lower extremity, as due to service-connected low back disability, and in fact the RO has never adjudicated this issue.  

Liberally construed, it appears that the Veteran has an outstanding claim for service connection for radiculopathy of the right lower extremity.  This must first be adjudicated prior to arriving at the proper evaluation for the service-connected DDD with arthritic change at L4-5.  This is so, because the service-connected back disorder may be rated either on the basis of incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Moreover, Note 1 to the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, are to be rated separately, under an appropriate diagnostic code (which in this case is Diagnostic Code 8520 for involvement of the sciatic nerve of the left lower extremity). 

Stated simply, any grant of service connection for radiculopathy (not peripheral neuropathy) of the right lower extremity could impact upon the proper evaluation to be assigned for the service-connected DDD with arthritic change at L4-5, and so impact on the claims for a TDIU rating and for DEA under 38 U.S.C. Chapter 35.  

Accordingly, entitlement to service connection for radiculopathy of the right lower extremity is inextricably intertwined with the claim for a rating in excess of 20 percent for the service-connected DDD with arthritic change at L4-5, as well as the claims for a TDIU rating and for DEA under 38 U.S.C. Chapter 35.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an up-to-date VA orthopedic and neurology examination for the purpose of determining the severity of his service-connected DDD with arthritic changes at L4-5 and the severity of his service-connected radiculopathy of the left lower extremity. 

Also, the examination is for the purpose of determining whether the Veteran now has radiculopathy of the right lower extremity and, if so, whether it is due to or aggravated by his service-connected DDD with arthritic changes at L4-5.  

The claims files, including a copy of this REMAND, should be provided to the examiner, the examiner should review the claims files in conjunction with the examination.  The examiner should annotate his or her report as to whether the claims files were reviewed.  

The examiner is requested to record findings as to the severity of the Veteran's low back and each lower extremity, including all manifestations of both an orthopedic and a neurologic nature.    

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should clearly indicate whether there is impairment or dysfunction due to radiculopathy of the right lower extremity, and opinion whether it is caused or aggravated by the service-connected DDD with arthritic changes at L4-5.  

An opinion should be rendered as to the impact of the Veteran's combined disabilities, to include any radiculopathy of the right left if it is found that this is due to or aggravated by service-connected DDD with arthritic changes at L4-5.  This should include an opinion as to whether the service-connected disabilities preclude obtaining or retaining substantially gainful employment.  

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Thereafter, readjudicate the claims.  

This must include adjudicating the claim for service connection for radiculopathy of the right lower extremity.  

If service connection is granted for service connection for radiculopathy of the right lower extremity, an evaluation must be assigned under governing law and regulations.  

If service connection for radiculopathy of the right lower extremity is denied, the Veteran and his representative must be informed of how to initiate and perfect an appeal.  

4.  If the claims remained denied, issue an SSOC and provide the Veteran and his representative the appropriate period of time within which to respond, at their option.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


